DETAILED CORRESPONDENCE
This Office action is in response to the election received August 29, 2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…absorbance of photopolymerization initiator (C) dissolved in propylene glycol methyl ether acetate (PGMEA) measured under the conditions of 23 □” in lines 7 and 8.  Term that is indefinite is “23 □”.  
Correction or clarification is necessary.
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are method steps for forming the cured film.
Claim 9 recites a cured film prepared from positive-type photosensitive resin composition of claim 1, however the claim lacks any process steps to clarify how the cured film is formed.  Is there a coating and heating step?   Additional method steps are necessary to clarify how the cured film is made.
Claims 1-11 appear allowable.
None of the prior art references of record disclose the claimed positive-type photosensitive resin composition comprising components (A) – (D) as claimed and upon resolution of the 35 U.S.C 112, second paragraph rejection, the claims appear to be allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WATANABE et al (2002/0051929) is cited of interest as disclosing quinonediazide containing composition and a composition having photopolymerizable composition each containing a fluorine containing polymer.
KAWABATA et al (2018/0079864) disclose polyimide precursor composition containing a quinonediazide compound as a photoacid generator for semiconductor devices, as well as compositions containing an ethylenically unsaturated compound and photo radical polymerization initiator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
May 8, 2021